Opinion,
Me. Justice Clank:
In this case an exception was taken, and was noted by the judge and filed with his opinion, to a specific point of law set forth in tlxe exception, with like effect as if at the hearing and argument a formal point had been submitted and answered, and an exception noted and filed of record, as required by the act of 1868. There is no question made as to the competency of the witnesses, the relevancy of tlxe evidence, or as to tlxe facts ; the whole case rests upon the point of law set forth in the exception noted by the judge. The rule of practice under tlxe act of 1868 is that all disputed questions of fact or law must be raised upon the record, upon points submitted at the hearing and argument of the case, and, that a general exception to the opinion and decree of the court, in which the facts are found and the law applied thereto, is not sufficient to enable us to review tlxe case upon the merits. Here, however, the submission of a point is supplied by the specific statement of the disputed question in the body of the exception, and we think the record may be considered as in proper shape to present that question for our determination.
*398It was found by the court and it is assumed in the exception noted, that Nathaniel Harriger had paid a road tax in Huston township for two successive years; 1884 and 1885; but the court held that road taxes were not “ public taxes,” within the meaning of the act of 1836; that state and county taxes can only be considered; and that, therefore, the payment of road taxes in Huston township for two years, successively, was not sufficient to give Harriger, his wife and daughter, a legal settlement there. We are called upon, therefore, to determine what is and what is not a “public tax,” within the meaning of the act of 1836.
The word “public” is a convertible term, and when used in an act of assembly may refer to the whole body politic; that is to say, to all the inhabitants of the state, or to the inhabitants of a particular place only; it may be properly applied to the affairs of the state or of a county or of a community. The state-house, the county court-house, and the ward schoolhouse are alike public property; the governor, the sheriff, and the constable are all public officers, and the state, county, and township taxes 'are public taxes. In a general sense, all taxes are state taxes, for they are all assessed and levied under the general laws of the state; and counties, cities, boroughs, and townships are but subordinate divisions or departments ancillary to the general government of the state. The word public, in its most comprehensive sense, is the opposite of private; and, as city, borough, and township taxes, whether road, school, or poor, are certainly not imposed for any merely private purpose, they must certainly be considered public taxes.
Under the early acts of 1717’: Hall & S. Laws, 96, and 1734; Idem 181, a settlement was gained by any person who was charged with and had paid his or her share towards “ the county taxes or levies for the poor ” for two years, successively; but in the act of 1771, 1 Sm. L. 338, the expression “ county taxes ” was changed to “ public taxes.” A question afterwards arose in Directors of the Poor v. Guardians of the Poor, 5 S. & R. 417, whether a county tax was a public tax, within the meaning of the act of-1771; and it was decided that a legal settlement might be gained under the act of 1771 by payment of a county tax only. In stating the probable reason for changing “ county” to “public,” Chief Justice Tilghmam said that in the years 1717 and 1734, when the first two acts were passed, there *399was no provincial tax, and therefore a settlement was gained by payment of a county tax; but in 1771 there was a provincial tax, and it was therefore right that a settlement should be gained by paying either a provincial or a county tax; and the legislature used the word “ public ” instead of “ county,” meaning to comprehend in that expression both provincial and county taxes. The only point decided was that a county tax was a public tax. We do not understand the learned chief justice to say that this was the full extent to which the rule of construction would apply: he simply decided the case before him ; the language employed by him in his opinion in terms covered that ground, and no more. But, if a tax can only be considered a public tax when it is imposed throughout the whole state, as the appellee appears to contend, how could a county tax have been so considered ? and if, as that case explicity decides, a county tax is a public tax, then upon what system of argumentation shall it be maintained that a township tax is not also a public tax ?
A settlement under the poor laws is a residence of such permanent and continuous character as, under certain circumstances, will entitle a person to support or assistance as a pauper. When not derived by birth or marriage, or from the relation of parent and child, when it is gained through the residence of others, it is acquired generally upon the basis of a settled personal residence, the permanency of which must be shown in a certain way, specified by law. This being so, we cannot see why any greater significance attaches to the payment of a county or state tax than to the payment of a poor or road tax, as these are levied upon the general valuation or assessment for county purposes, upon all such subjects as are taxable for the purposes mentioned. The appellee’s contention cannot be sustained upon any rule of law or logic, and the decree of the court below must be reversed.
The decree of the Quarter Sessions is reversed, and the order of removal confirmed; and it is ordered that the overseers of the poor of Huston township pay to the overseers of the poor of Benezette township such costs and charges as shall be adjudged reasonable and just; and the record is remitted to the Quarter Sessions of Elk county for the due ascertainment thereof.